DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action is in response to the applicant’s communication filed on 8/9/2022.  Each argument and/or amendment directed towards a maintained rejection is addressed below.  Rejections/objections not repeated herein have been withdrawn.
Applicant’s arguments, see page 5, with respect to Applicant’s claim amendments made in view of the previous claim objections have been fully considered and are persuasive.  The previous claim objections have been withdrawn. 
Applicant’s arguments, see page 5, with respect to Applicant’s claim amendments made in view of the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 
Applicant’s arguments, see page 6, with respect to the deficiencies of the prior art of record (i.e. the Shah reference) failing to disclose the atherectomy component within the lumen of the microcatheter have been fully considered and are persuasive.  The previous prior art rejections made under Shah have been withdrawn. 
Applicant's arguments, see pages 6-7, alleging deficiencies in the disclosure/teachings of the Ferrera prior art reference have been fully considered but they are not persuasive (the Examine thanks Applicant for pointing out the typographical error concerning “Martin”, which is corrected herein).  It is the Examiner’s position that Applicant has misconstrued the previous prior art rejection of independent claim 8.  The embodiment of Figs. 54-55 of Ferrera expressly discloses a treatment system as claimed that only lacks the specific sheath limitation.  The secondary reference concerning the embodiment of Figs. 33A-33F of Ferrera is only used for its express teaching regarding the benefits of further incorporating a sheath (i.e. guide catheter 3310) with the treatment system of Figs. 54-55.  The benefits and motivations for further incorporating such a sheath are expressly cited within the Ferrera prior art reference, and the embodiment of Fig. 54-55 is not structurally altered in any way and is therefore not rendered inoperable for its intended purpose.  For at least these reasons, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
Claim(s) 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the embodiment of Figs. 54-55 of Ferrera et al. (US 2014/0155981) further in view of the embodiment of Figs. 33A-33F of Ferrera et al. (US 2014/0155981).
Ferrera discloses (see the embodiment of Figs. 54-55) a thrombus treatment system comprising the following claim limitations:
(claim 8) A treatment device comprising a microcatheter (5000, Figs. 54-55), an extendable atherectomy component (5010, Figs. 54-55) secured to the outer surface of the microcatheter (5000) (as shown in Figs. 54-55; [0364]), wherein the microcatheter (5000) has an outer diameter from about 1FR to about 3.5Fr ([0353]; various diameters including 2.7Fr expressly disclosed) and an inner lumen extending along the length of the microcatheter (5000) (as expressly shown in Fig. 54-55, i.e. lumen in which guidewire 5300 is expressly shown passing; [0353]); wherein the extendable atherectomy component (5010) comprising a self-expanding ([0010]; [0012]; [0014]; [0016]; [0019]; [0023]; [0033]; [0035]; [0125]; [0128]-[0130]; [0183]; [0335]; [0363]; [0365]) open metal frame (i.e. open cylindrical frame expressly shown in Fig. 55) is mounted on the exterior of the microcatheter (5000) at or near the distal end of the microcatheter (5000) (as expressly shown in Figs. 54-55) and is secured to the microcatheter (5000) at or near its distal end (i.e. at the rightmost tethers 5010B expressly shown in Fig. 55; [0364]) and at or near its proximal end (i.e. at the leftmost tethers expressly shown 5010B in Fig. 55; [0364]).
The embodiment of Figs. 54-55 of Ferrera, as applied above, discloses a treatment device comprising all the limitations of the claim except for a sheath comprising a handle that provides for manual sliding of the sheath over the exterior of the microcatheter wherein the sheath can extend over the extendable atherectomy component in a low profile delivery configuration and has a configuration moved in a proximal direction over the microcatheter with the extendable atherectomy component unconstrained with respect to extend radially outward.  
However, the embodiment of Figs. 33A-33F of Ferrera teaches a similar treatment device comprising a sheath (3310, Figs. 33A-33F) comprising a handle (i.e. the proximalmost portion of access sheath 3310 that remains outside the patient providing the guide lumen to other instruments to the treatment site; see exemplary Figs. 2A-2B; [0009]; [0039]; [0133]; [0162]-[0167]; [0301]-[0302]) that provides for manual sliding of the sheath (3310) over the exterior of the microcatheter (i.e. see exemplary microcatheter 3315 in Figs. 33A-33F that is analogous to microcatheter 5000 in Figs. 54-55; [0301]-[0302]) wherein the sheath (3310) can extend over the extendable atherectomy component (i.e. exemplary extendable component 3325 in Figs. 33A-33F that is analogous to extendable component 5010 in Figs. 54-55) in a low profile delivery configuration (i.e. as shown in exemplary Figs. 33A-33C which are analogous to Fig. 54) and has a configuration moved in a proximal direction over the microcatheter with the extendable atherectomy component unconstrained with respect to extend radially outward (i.e. as shown in exemplary Figs. 33D-33F which are analogous to Fig. 55) in order to beneficially provide an easy access lumen to a location in a desired vessel and in close proximity to a treatment site and further provide an atraumatic lumen for withdrawal and removal of the treatment component from the patient’s body upon completion of the procedure ([0301]-[0302]; [0304]; [0307]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of the embodiment of Figs. 54-55 of Ferrera to incorporate a sheath comprising a handle that provides for manual sliding of the sheath over the exterior of the microcatheter wherein the sheath can extend over the extendable atherectomy component in a low profile delivery configuration and has a configuration moved in a proximal direction over the microcatheter with the extendable atherectomy component unconstrained with respect to extend radially outward in order to beneficially provide an easy access lumen to a location in a desired vessel and in close proximity to a treatment site and further provide an atraumatic lumen for withdrawal and removal of the treatment component from the patient’s body upon completion of the procedure, as taught by the embodiment of Figs. 33A-33F of Ferrera.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrera as applied to claim 8 above, and further in view of Martin et al. (US 2013/0317589).
Ferrera, as applied above, discloses a thrombus treatment system (100) comprising all the limitations of the claim except for the system further comprising a stent loaded in the interior of the microcatheter.  
Martin teaches (see Fig. 2F) a similar thrombus treatment system (100) further comprising a stent (200) ([0013]; [0021]; [0059]; [0065]; [0072]; capturing structure 200 may expressly comprise an elongated stent, a distal stent filter, or the like) loaded in the interior (332) of the microcatheter (330) ([0065]; wire 202 and stent capturing structure 200 expressly both separate from and movable within lumen 332) in order to beneficially provide for expanding against one or more occlusive bodies in a vasculature and still further providing for obstruction removal and/or capture ([0013]; [0021]; [0057]; [0059]; [0065]; [0072]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Ferrera to further comprise a stent loaded in the interior of the microcatheter in order to beneficially provide for expanding against one or more occlusive bodies in a vasculature and still further providing for obstruction removal and/or capture, as taught by Martin.

Allowable Subject Matter
Claims 1-7 and 15-19 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771